Citation Nr: 0329310	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  98-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as a residual of a closed head injury.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to service connection for a digestive 
disorder.  

6.  Entitlement to a rating in excess of 20 percent for 
status post anterior cruciate ligament (ACL) injury of the 
left knee with surgical repair.  

7.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.  

8.  Entitlement to a rating in excess of 10 percent for DJD 
of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On November 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of records of treatment 
that the veteran received at the VA 
Medical Center in Portland, Oregon since 
October 2000.  

2.  Request the medical records 
concerning the veteran from the Social 
Security Administration that were used by 
that organization in reaching their 
determination that the veteran was 
entitled to monthly payments as a 
disabled individual due to his 
osteoarthrosis, allied disorder, and 
disorders of the muscle, ligament, and 
fascia.  

3.  Thereafter, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations:  (a) an 
orthopedic examination should be 
conducted by an orthopedic surgeon or 
other appropriate medical specialist in 
order to determine the nature and extent 
of severity of his service-connected 
bilateral knee disorders.  Additionally, 
the examiner is requested to determine if 
there are current disorders of the right 
hand, neck, and feet.  The examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any current right hand, neck, or 
feet disability is related to active 
service, to include the veteran's history 
of inservice boxing, or if preexisting 
service, was/were aggravated thereby.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

All indicated tests and studies should be 
performed.  The examiner is requested to 
report the range of motion of the 
service-connected knees with an 
explanation as to what is normal range of 
motion.  All findings and diagnoses 
should be reported in detail.  

The examiner should also be requested to 
characterize the grade of any instability 
or subluxation of the knees.  The 
examiner should specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his knees and provide an 
opinion as to whether there is adequate 
pathology present to support each of the 
veteran's subjective complaints and the 
level of each complaint, including pain.  
It is requested that the examiner also 
provide responses to the following 
questions:  

(a)  Do the service-connected knees cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

The examiner should comment on whether 
pain is visibly manifested on movement of 
the affected joints, and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy is 
attributable to the service-connected 
knees; the presence or absence of changes 
in the condition of the skin indicative 
of disuse due to the service-connected 
disabilities; or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected knees.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

(b) a psychiatric examination with an 
opinion by the examiner as to whether the 
veteran currently a has psychiatric 
disorder(s), and if so, whether such 
disorder(s) had its/their onset during 
the veteran's period of service or were 
caused by any incident during service, to 
include claimed head injuries as a boxer.  

(c) a gastrointestinal examination to 
resolve the conflicting opinions of 
record as to the veteran's current 
digestive problems.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
disorder(s) found on examination, had 
its/their onset in service, with 
consideration of all inservice digestive 
complaints.  The examiner should further 
comment as to whether any disorder(s) 
currently diagnosed are in the examiner's 
opinion, considered to have preexisted 
service, and whether any was/were/ 
aggravated by such service.  
Additionally, the examiner is requested 
to comment on whether any of the 
veteran's digestive complaints or any 
disorder(s) found is/are secondary to or 
aggravated by any non-steroidal anti-
inflammatory drugs taken for any of his 
service-connected disabilities.  If such 
aggravation is shown to exist, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of nonservice-
connected gastrointestinal disorder(s) 
found on examination;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
bilateral knee disability medications 
based on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any gastrointestinal disorders found 
present are due to the service-connected 
bilateral knee disability medications.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

NOTE:  The claims file must be made 
available to each examiner prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies are to be conducted.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



